Case: 1:20-cv-04699 Document #: 11-15 Filed: 08/27/20 Page 1 of 3 PageID #:200




                         EXHIBIT 14
 Case: 1:20-cv-04699 Document #: 11-15 Filed: 08/27/20 Page 2 of 3 PageID #:201


From:            Katrina Carroll
To:              Weibell, Tony
Cc:              Tom R. Freeman; Marc E. Masters; Jonathan Rotter; Marc L. Godino; Kara Wolke; Lionel Glancy; David M. Given;
                 Nicholas A. Carlin; James J. Pizzirusso; Megan E. Jones; Amanda Klevorn; Korey Nelson;
                 dgirard@girardsharp.com; jelias@girardsharp.com; apolk@girardsharp.com; bfj@chimicles.com;
                 bmm@chimicles.com; Kyle Shamberg; Nicholas Lange; lweaver@bfalaw.com; akeller@dicellolevitt.com;
                 dmillen@fklmlaw.com; bhogan@fklmlaw.com; Jon Jagher; kjustice@fklmlaw.com; jsprengel@caffertyclobes.com;
                 dherrera@caffertyclobes.com; nhagman@caffertyclobes.com; rrg@gordonlawchicago.com;
                 jgs@sstriallawyers.com; tyiatras@gmail.com; casey@lawofficeflynn.com; francisflynn@gmail.com;
                 jbk@sstriallawyers.com; twolfson@ahdootwolfson.com; rahdoot@ahdootwolfson.com;
                 tmaya@ahdootwolfson.com; bking@ahdootwolfson.com; rstephan@stephanzouras.com;
                 jzouras@stephanzouras.com; aficzko@stephanzouras.com; mshannon@stephanzouras.com;
                 elangeland@langelandlaw.com; jtostrud@tostrudlaw.com; fbottini@bottinilaw.com; achang@bottinilaw.com;
                 ykolesnikov@bottinilaw.com; jcotchett@cpmlegal.com; mmolumphy@cpmlegal.com;
                 tredenbarger@cpmlegal.com; nrahman@cpmlegal.com; ehg@classlawgroup.com; dmb@classlawgroup.com;
                 jbk@classlawgroup.com; william.a.baird.1@gmail.com; jguglielmo@scott-scott.com; ecomite@scott-scott.com;
                 jpettigrew@scott-scott.com; ekirkwood1@bellsouth.net; Wichmann@onderlaw.com; Onder@onderlaw.com;
                 ssklaver@susmangodfrey.com; Kalpana Srinivasan; mgervais@susmangodfrey.com; ecc@fmcolaw.com;
                 kcc@fmcolaw.com; rmf@fmcolaw.com; beth@feganscott.com; melissa@feganscott.com;
                 jonathan@feganscott.com; Benyamin, Ryan; Kowalk, Curtis; Ekwan E. Rhow
Subject:         [EXTERNAL] RE: Demand Letter
Date:            Tuesday, August 25, 2020 8:34:28 AM
Attachments:     image007.png
                 image008.png
                 image009.png
                 image010.png
                 image011.png
                 image012.png
                 image013.png


Tony:
Following up on our conversation last night, Jon and I continue to believe that it is in the best
interests of the class to share (under Rule 408 and any other necessary confidentiality orders) the
settlement terms we reached on August 13th with all plaintiffs’ counsel. To that end, as you already
know, we waived mediation privilege last week regarding the August 13th settlement. Further, to
the extent that defendant is willing to discuss with the non-settling plaintiffs whether they can agree
to the settlement terms already negotiated or alternatively, to add value to the settlement, we are
fully supportive of those endeavors, whether they be conducted through Layn Phillips or not. We
would willingly participate in those discussions and assist in the process in any way we can.
Best,
Katrina

KATRINA CARROLL
Partner
CARLSON LYNCH LLP
111 W. Washington Street
Suite 1240
Chicago, IL 60602
Main: 312.750.1265
Direct: 312.750.1591
Fax: 773.598.5609
kcarroll@carlsonlynch.com
carlsonlynch.com
Case: 1:20-cv-04699 Document #: 11-15 Filed: 08/27/20 Page 3 of 3 PageID #:202
